Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    This office action for US Patent application 17/082,194 is responsive to the after-final amendment filed on 06/15/2022 in response to the Final Rejection of 02/16/2022. Claim 11 has been cancelled. Claims 1, 9, 34, and 35 have been amended, where Claims 1, 34, and 35 are independent claims. Currently, claims 1-10 and 12-35 are pending and are presented for examination.

Response to Arguments
3.    Applicant’s remarks filed on 06/15/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-10 and 12-35 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to an inspection system of an industrial machine.
The closest prior art found were Scheid et al. US 9,471,057 B2, in view of Finn et al. (US 2016/0324571 A1), hereinafter referred to as Scheid and Finn, respectively, as noted in the last office action dated 02/16/2022.  In the filed response, Applicant incorporated the allowable subject matter of now canceled claim 11 into the independent claims which now require “wherein the control signal is configured to activate one or more cameras in the inspection system to capture multiple images, wherein the captured multiple images are used to generate one or more of a panoramic image, a stereoscopic image and a 3D point cloud image”. As such, and when reading the claims as a whole, the Examiner finds the art of record (notably Scheid and Finn) do not reasonably teach and/or suggest either alone or in combination the disclosed features of the instant claims given their broadest reasonable interpretation (BRI).  Scheid appropriately teaches position control on defective blades of an aircraft engine based on automated defect detection feedback (e.g. abstract and col. 1 lines57-67).  Scheid further teaches various processing techniques for characterizing the inspection regions in the captured images (e.g. col. 5 lines 1-36 ) as well as positioning a defective blade from a current inspection to an inspection position (i.e., a new inspection) according to the whether a user makes a selection to further investigate the detected defect (col. 6 lines 52-67).  However, Scheid does not address the amended features above. As to Finn, Finn presents an automated borescope inspection system for conducting automated defect detection of for e.g. an engine (Fig. 1). A possible defect detected via one mode (i.e. type) of data can trigger (i.e. construed as a control signal) an examination of another mode of data (¶0028 and Fig. 2) to be used in the inspection analysis. With respect to the amended limitation “the captured multiple images are used to generate one or more of a panoramic image, a stereoscopic image and a 3D point cloud image”, it was noted Finn does teach generating a control signal for causing images to be captured (¶0016), however, this control signal is different than the trigger referenced above. The claims require that the control signal not only configures the system to perform a new inspection of the inspection region, but it is also used to activate one or more cameras in the inspection system. Finn’s trigger, which can be considered a control signal for switching between inspection modes (i.e. a new inspection), does not activate one or more cameras. Although Finn’s control signal causes images to be captured, it does not control the switching of inspection modes. In other words, the claim specifies a single control signal that controls these functions, however Finn employs separate signals.  Moreover, the prior art do not disclose generating “one or more of a panoramic image, a stereoscopic image and a 3D point cloud image” using the captured images resulting from the activated cameras. Further searches have also not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 10/28/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-10 and 12-35 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486